        Case 1:20-cv-01396-KMW-KNF Document 33 Filed 03/05/21 Page 1 of 1




HANDAL & MOROFSKY LLC
     COUNSELLORS AT LAW
                                                      PLEASE REPLY TO:
                                                                             CONNECTICUTOFFICE
Via ECF
Hon. Kevin Nathaniel Fox                                                 March 5, 2021
Thurgood Marshall, United States Courthouse
40 Foley Square
New York, NY 10007

          Re: Stay You v. H&M Hennes & Mauritz, Civil Case No. 1:20-cv-01396-KMW-KNF

Dear Judge Fox:

       We represent Plaintiff Stay You in this action for infringement of the mark STAY YOU.
We write to the court in view of the upcoming March 10 deadline for the submission of a pretrial
order (Dkt. No. 30). We seek an order extending the date to file the pretrial order or to submit a
pre-motion letter to request leave to file a dispositive motion by one month to April 12, 2021.

        The discovery cut-off deadline was on February 1, 2021. (Dkt. No. 20.) However, the
parties are continuing to confer in good faith regarding outstanding discovery issues, including
obtaining documents and related information that is necessary for the parties to prepare the
pretrial submissions or to file a dispositive motion. In light of the parties’ continued efforts to
resolve outstanding discovery and engage in settlement negotiations, Plaintiff respectfully
requests an extension of the date to file the pretrial order or to submit a pre-motion letter to
request leave to file a dispositive motion to April 12, 2021.

          Counsel for Defendant has agreed to join in this request.

Respectfully submitted,



Anthony H. Handal
Counsel to Plaintiff, Stay You, LLC




   WRITER’S DIRECT DIAL: 917 880-0811
email: handal@HandalGlobal.comwebsite: www.HandalGlobal.com
____________________________________________________________________________________________________
       83 EAST AVENUE,NORWALK, CT06851• 420 LEXINGTON AVENUE, SUITE 300, NEW YORK, NY 10170
